United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1025
                                   ___________

Maly Meas,                            *
                                      *
             Petitioner,              * Petition for Review of an
                                      * Order of the Board of
       v.                             * Immigration Appeals.
                                      *
John D. Ashcroft, Attorney General    * [TO BE PUBLISHED]
of the United States,                 *
                                      *
             Respondent.              *
                                 ___________

                             Submitted: March 4, 2004

                                 Filed: April 9, 2004
                                  ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

BYE, Circuit Judge.

       Maly Meas, a Cambodian citizen, petitions for review of an order of the Board
of Immigration Appeals dismissing her appeal of an Immigration Judge’s (IJ’s) denial
of the applications of Meas and three of her children for asylum and withholding of
removal. After careful review of the record, we deny the petition. See Menendez-
Donis v. Ashcroft, No. 02-3692, 2004 WL 307451, at *3 (8th Cir. Feb. 19, 2004)
(standard of review).
       Initially, we reject Meas’s contention that her due process rights were violated
because the translator did not fully convey her fear of persecution. See Escudero-
Corona v. INS, 244 F.3d 608, 614 (8th Cir. 2001) (reviewing de novo constitutional
challenges). The transcript of Meas’s testimony as a whole was understandable and
coherent, and thus Meas was able to convey her story to the IJ; and more important,
Meas has not explained how she was prejudiced by the alleged deficiencies of the
translator. See Hartooni v. INS, 21 F.3d 336, 340 (9th Cir. 1994) (even if
interpretation was incompetent, petitioner must show it prejudiced outcome of
hearing).

       As to the merits, we agree with the IJ that the record shows past persecution of
Meas by the Khmer Rouge from 1975-79, see Perinpanathan v. INS, 310 F.3d 594,
597-98 (8th Cir. 2002), but that the likelihood of any such persecution in the future
was rebutted by State Department reports, see Francois v. INS, 283 F.3d 926, 930-31
(8th Cir. 2002) (if alien shows past persecution, immigration authorities have burden
to show conditions in applicant’s country have changed such that applicant no longer
has well-founded fear of future persecution); Perinpanathan, 310 F.3d at 599 n.1
(State Department reports are persuasive authority for determining whether asylum
seeker has well-founded fear of future persecution).

       As to more recent events involving Meas and the Cambodian People’s Party
(CPP), the IJ found Meas’s statements and testimony credible (other than her pre-
hearing statements about receiving a bribe). See Hamzehi v. INS, 64 F.3d 1240, 1242
(8th Cir. 1995) (applicant’s uncorroborated testimony, if believed, may establish
reasonable fear of persecution). Based on Meas’s evidence, the record reveals that
before she and three of her children left Cambodia in 1996 and 1997 on diplomatic
passports, (1) there were unfulfilled threats received by Meas’s husband, a member
of the Cambodian National Assembly who belonged to the National United Front for
a Neutral, Peaceful, Cooperative, and Independent Cambodia (FUNCINPEC), a rival
party of the CPP; (2) Meas secretly carried messages for FUNCINPEC; (3) Meas’s

                                          -2-
children were followed, and one of her daughters received a vague threat related to
Meas; and (4) Meas received three letters, in February 1996, October 1996, and
February 1997, requesting her assistance in convincing her husband to help the CPP.
A reasonable fact-finder could conclude, as the IJ did, that this evidence fell short of
showing past persecution by the CPP. Cf. Lim v. INS, 224 F.3d 929, 936 (9th Cir.
2000) (unfulfilled threats alone do not constitute past persecution, unless they are so
menacing as to cause significant actual suffering or harm; where petitioner was not
closely confronted or otherwise harmed, he did not suffer past persecution from
threats).

       We further agree with the IJ that Meas did not establish a well-founded fear of
future persecution by the CPP. Although Meas’s husband fled to Thailand during a
July 1997 coup d’etat, he returned to Cambodia and continued serving in the National
Assembly despite his status as a FUNCINPEC official, and while he was thereafter
shot at on one occasion and Meas’s daughter who remained in Cambodia was
confronted and robbed, these incidents did not recur. See Feleke v. INS, 118 F.3d
594, 598 (8th Cir. 1997) (attacks on family members, absent pattern of persecution
tied to applicant, or isolated acts of violence, do not establish well-founded fear of
persecution). And as of the end of 1997, there had been no reported persecution of
Cambodian refugees who were repatriated in October 1997.1




      1
       In recent cases involving asylum applications of Cambodians--two of whom
were high-ranking police officials and known FUNCINPEC members--the denials of
asylum were upheld in part because later State Department reports indicated that after
elections in 1998, FUNCINPEC shared power with the CPP and FUNCINPEC’s
leader was the National Assembly president. See Yuk v. Ashcroft, 355 F.3d 1222,
1226, 1234-36 (10th Cir. 2004); Keo v. Ashcroft, 341 F.3d 57, 59-61 (1st Cir. 2003).


                                          -3-
      Finally, we uphold the denial of withholding of removal. See Francois, 283
F.3d at 932-33 (standard for withholding of removal is more onerous than asylum
standard).

      Accordingly, we deny the petition.
                     ______________________________




                                      -4-